Citation Nr: 0724281	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from May 
1978 to May 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In his February 2004 substantive appeal (VA Form 9), the 
veteran requested service connection for neck and right 
shoulder disabilities.  Since these claims have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.  The Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It does not appear VCAA notice was sent to the veteran 
concerning his claim for service connection for chronic 
headaches.  

In July 2006, the veteran submitted VA surgical reports from 
May and June 2005.  In March 2007 letters to Senator Graham 
and Representative Clyburn, he mentioned that he was getting 
treatment at VA facilities.  It does not appear that the RO 
made an attempt to obtain his VA treatment records.  Pursuant 
to the VCAA, VA also has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c).  Moreover, VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility. See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).

The duty to assist provisions of the VCAA also include the 
duty to provide medical examinations or obtain opinions if it 
is determined necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the 
aforementioned March 2007 letters, the veteran stated that 
his back and knee conditions were much worse than reported 
during the most recent April 2004 VA examinations.  In the 
May 2007 Written Brief Presentation, his representative 
argued that the veteran should be scheduled for another 
examination to obtain contemporaneous physical data 
(pg. 2).  Since that last VA examination was in April 2004, 
over 3 years ago, and he claims his condition has worsened; 
another examination is needed to adequately assess the 
current severity of his service-connected disabilities.  See 
38 U.S.C.A. § 5103A(d).  See, too, Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995).

Furthermore, the April 2004 VA examination did not address 
all the criteria for evaluating the veteran's low back 
disability, which has been diagnosed as degenerative disc 
disease (DDD), a term used interchangeably with 
intervertebral disc disease (IVDS).  The criteria for 
evaluating IVDS have changed twice since the veteran filed 
his claim - on September 23, 2002 and September 26, 2003.  
Unfortunately, the April 2004 examination did not address all 
the changes to the criteria for rating IVDS.  So another 
examination is also required for this reason.  

The evidence also indicates the veteran has a history of 
migraine headaches, but that he has not been afforded a VA 
examination to determine whether he currently has migraine 
headaches that are related to his military service.  A VA 
medical examination and opinion are needed to decide this 
claim.

As mentioned, in July 2006, the Board received copies of VA 
surgical reports from the veteran that were not first 
considered by the RO and were not of record when the RO 
certified the case to the Board.  When the Board receives 
pertinent evidence that was not initially considered by the 
RO, generally the evidence must be referred to the RO for 
review.  38 C.F.R. § 20.1304(c).  An exception is made if 
this procedural right is waived by the veteran, or if the 
Board determines that the benefit or benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  Such a waiver must be in writing or, if a 
hearing on appeal is conducted, the waiver must be formally 
and clearly entered on the record orally at the time of the 
hearing.  Id.  Evidence is not pertinent if it does not 
relate to or have a bearing on the issue or issues on appeal.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
specifically concerning the claims at 
issue - for service connection for 
headaches, and for increased ratings for 
low back and knee disabilities.  The 
letter must notify him of the evidence not 
of record that is needed to substantiate 
these claims.  Also inform him of the 
information and evidence VA will attempt 
to obtain and that he is expected to 
provide.  Request that he provide any 
evidence in his possession pertaining to 
the claims.  Finally, ensure that the 
corrective VCAA notice complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), particularly insofar as 
apprising him of the disability rating and 
effective date elements concerning his 
claims for service connection for 
headaches, and for higher ratings for his 
back and knee disabilities.  

2.  The RO should schedule the veteran for 
VA orthopedic and neurological 
examinations.  The examinations are 
necessary to determine the severity of 
impairment caused by his service-connected 
low back disability.  The claims folder, a 
copy of this remand, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner(s).  The examiner(s) must annotate 
in their examination reports that a review 
of the claims folder was made.

The examiner(s) should determine the 
current severity of the veteran's service-
connected low back disability.  All 
indicated tests and studies, to include 
range of motion studies of the cervical, 
thoracic and lumbar spine, x- rays and any 
other diagnostic procedures deemed 
necessary, should be conducted.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285- 5295 (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235-5243 (2006).

In addition, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups of the lumbar 
spine, etc., and should equate such 
problems to the rating criteria.  (In other 
words, functional losses due to pain, etc. 
may result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.)  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The rationale for all opinions 
should be explained in detail.

The neurological examiner should identify 
symptoms due to disc disease and describe 
the nerve(s) affected, or seemingly 
affected by nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected, or seemingly affected. 

3.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected left and right knee 
disabilities.  

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the left and right knee 
are used repeatedly over a period of time.  
And this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether the 
veteran has any instability of the left and 
right knees and, if he does, the severity of it 
(e.g., slight, moderate or severe), or episodes 
of locking.

If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.  The examination report 
should be completely legible.  If an 
examination form is used to guide the 
examination, the submitted examination report 
must include the questions to which answers are 
provided.

4.  Schedule the veteran for an appropriate VA 
examination to determine whether he currently 
has chronic headaches.  If he does, 
the examiner is asked to express an opinion on 
whether any current headache disorder is at 
least as likely as not (meaning 50 percent 
probability or greater) related to the 
veteran's military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  It is absolutely 
imperative that the VA examiner, 
whoever designated, has access to and 
reviews the claims folder for the veteran's 
pertinent medical history.  This includes a 
complete copy of this remand. The examiner 
must note that he or she has reviewed the 
claims file.  

5.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case (SSOC), 
before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



